FILED
                            NOT FOR PUBLICATION                             APR 11 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30201

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00001-DWM

  v.
                                                 MEMORANDUM *
ALEXANDER WILLIAM FETTERS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Alexander William Fetters appeals from the 300-month sentence imposed

following his guilty-plea for conspiracy to distribute methamphetamine, in

violation of 21 U.S.C. §§ 841 and 846. We have jurisdiction under 28 U.S.C. §

1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Fetters contends that the district court procedurally erred when it failed to

“inquire into the reasons for the disparity with the sentence for the ringleader of the

conspiracy.” The district court acknowledged the sentence disparity, but also

noted that Fetters’ criminal history was much more extensive than his co-

conspirators. See United States v. Treadwell, 593 F.3d 990, 1012 (9th Cir. 2010)

(“sentencing disparity is only one factor a court considers in crafting an

individualized sentence under § 3553(a)”)

      Fetters also contends that the sentence is substantively unreasonable. In

light of the totality of the circumstances and the 18 U.S.C. § 3553(a) factors, the

sentence is reasonable. See Gall v. United States, 552 U.S. 38, 51 (2007); see also

United States v. Carty, 520 F.3d 984, 995-96 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                           2                                    10-30201